Citation Nr: 0433959	
Decision Date: 12/27/04    Archive Date: 01/04/05

DOCKET NO.  03-07 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for schizoaffective 
disorder.  

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for lumbar disc 
disease.  

3.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for right knee 
condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to 
March 1965.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the aforementioned claims.  
The veteran filed a notice of disagreement (NOD) to the 
denials in June 2001.  A statement of the case (SOC) was 
issued in January 2003.  In February 2003, the veteran filed 
a substantive appeal (VA Form 1-9).   

The issue of entitlement to service connection for 
schizoaffective disorder is being remanded and is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Service connection for lumbar disc disease was denied by 
an August 1993 rating decision.  The veteran was notified of 
this decision and of his appellate rights in September 1993, 
and he did not file a timely appeal.

2.  Service connection for a right knee condition was most 
recently denied by an August 1993 rating decision.  The 
veteran was notified of that decision and of his appellate 
rights in September 1993, and he did not file a timely 
appeal.

3.  Evidence received since the August 1993 rating decision 
denying service connection for lumbar disc disease and a 
right knee condition is not so significant that it must be 
considered in order to fairly decide the merits of these 
claims.  

CONCLUSIONS OF LAW

1.  The RO's August 1993 rating decision denying service 
connection for lumbar disc disease and a right knee condition 
is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 20.302(b), 20.1103 (2004).

2.  The evidence submitted since the August 1993 rating 
decision denying service connection for lumbar disc disease 
and a right knee condition is not new and material and the 
claims for these benefits are not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §  3.156(a) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

With respect to VA's duty to notify, the rating decision on 
appeal, together with the statement of the case, adequately 
informed the veteran of the types of evidence needed to 
substantiate his claims.  Furthermore, the RO sent a letter 
to the veteran in November 2002, which explained the VCAA, 
asked him to submit certain information, and informed him of 
the elements needed to substantiate a service connection 
claim.  In accordance with the requirements of the VCAA, the 
letter informed the veteran what evidence and information VA 
would be obtaining.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  (The statement of the 
case also contained the content of the relevant regulation 
which implemented the VCAA, and collectively these documents 
provided the veteran may be understood as advising him to 
submit any pertienent evidence in his possession.)  Under 
these circumstances, the Board finds that the Department's 
duty to notify has been fully satisfied.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims discussed the 
statutory requirement in 38 U.S.C.A. § 5103(a) that VCAA 
notice be sent to a claimant before the initial adjudication 
of his claim.  While that did not occur here, content 
complying notice was eventually accomplished, together with 
proper subsequent VA process.  The veteran was also provided 
an opportunity to testify at a hearing, which he declined.  
In view of this, the veteran is not considered prejudiced by 
any defect in the timing of the VCAA notice.

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran.  The veteran has not identified any additional 
evidence pertinent to his claim not already of record, and 
there are no known additional records to obtain.  There is 
nothing further that can be done in this respect.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The veteran was not provided additional VA examination in 
connection with the claims to reopen.  VA's responsibility 
extends to requesting evidence from any new source identified 
by the claimant, and if that evidence is then not new and 
material, the claim is not reopened, and VA's duties have 
been fulfilled.  VA does not have a duty to provide the 
veteran a VA examination if the claim is not reopened.  The 
VCAA explicitly stated that, regardless of any assistance 
provided to the claimant, new and material evidence must 
still be submitted to reopen a claim.  38 U.S.C. § 5103A(f) 
(West 2002); 38 C.F.R. § 3.159(c)(4)(C)(iii) (2004).  

The Board finds that VA has satisfied its duties to inform 
and assist the veteran.  


II.  New and Material-lumbar disc disease and right knee 
condition

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(b) 
(2004).  However, if new and material evidence is presented 
or secured with respect to a claim, which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 
(1991).  When determining whether additional evidence is new 
and material, VA must determine whether such evidence has 
been presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
2002).  Specifically, under 38 C.F.R. § 3.156(a), as in 
effect at the time this claim was submitted (December 2000), 
new and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  

The Board notes that this regulation was amended, effective 
for claims filed on or after August 29, 2001.  Therefore, the 
new amendment is inapplicable here.  

The Board is under a legal duty in these situations to first 
determine if there is new and material evidence to reopen the 
claim, regardless of what the RO may have determined in this 
regard.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, the credibility of the evidence is generally 
presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Moreover, the new and 
material evidence must be presented or secured since the time 
that the claim was finally disallowed on any basis, not only 
since the time that the claim was last disallowed on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

Although the issue of service connection for a right knee 
condition was initially denied by rating decision of 
January 1973, the last final decision wherein the RO denied 
service connection for that disability was in August 1993.  
Also in August 1993, the RO denied service connection for 
lumbar disc disease.  The veteran was notified of this 
decision and his procedural and appellate rights in a letter 
of September 1993.  However, he did not appeal this decision.  

The evidence obtained since 1993 includes medical evidence of 
ongoing treatment for both lumbar disc disease and a right 
knee condition (osteoarthritis and ligament tears).  All of 
the evidence was from the veteran's private physicians.  
However, none of the evidence is material.  It is either 
duplicative of previously submitted evidence, or it merely 
shows ongoing treatment for present back and right knee 
disorders.  None of the evidence reasonably suggests a link 
between the current disabilities and service.  As such, it is 
not so significant that it must be considered in order to 
fairly decide the merits of these claims.  Accordingly, this 
evidence is not new and material and is not sufficient to 
reopen the claim for entitlement to service connection for a 
lumbar disc disease and a right knee condition.  

Since the veteran has not submitted any evidence that is new 
and material, the claims for service connection for lumbar 
disc disease and a right knee condition, are not reopened.  


ORDER

New and material evidence has not been submitted to reopen 
claims of service connection for lumbar disc disease and a 
right knee condition, and those appeals are denied.  


REMAND

The veteran and his representative contend, in essence, that 
service connection is warranted for schizoaffective disorder 
based upon service incurrence.  The veteran was seen 
psychiatrically in service, but the examiner indicated that 
his behavior while he was held in isolation was not unusual 
from a psychiatric standpoint, and that he was cleared 
psychiatrically for whatever action was deemed appropriate.  
However, the veteran has been treated psychiatrically on a 
regular basis since service.  His private physician M. Saleh, 
MD, indicates, in pertinent part, that it is his opinion that 
the military doctor may have missed the diagnosis and that 
with a reasonable degree of psychiatric probability, the 
veteran was already suffering from psychiatric symptoms at 
the time of his October 1964 evaluation in service.  It was 
his opinion that the veteran should not have been cleared 
psychiatrically and should have been diagnosed with an 
underlying paranoid disorder.  Dr. Saleh also indicated that 
the difficulties perceived by the veteran that were caused by 
his military service and alleged abuse should be investigated 
by obtaining additional information and official records if 
available.  

An examination and opinion as to whether any current 
psychiatric disability may be related to the in-service 
complaint does not appear to have been accomplished.  In the 
Board's view, under the circumstances of this case, the duty 
to assist the veteran includes obtaining such an opinion.   

This case is remanded for the following:  

1.  Ensure that all notice and development 
requirements are accomplished with respect to 
the veteran's claim for service connection.  
The veteran should be informed about any 
information and evidence not of record that is 
necessary to substantiate the claim; the 
information and evidence that VA will seek to 
provide; the information and evidence he is 
expected to provide; and he should be 
requested to provide copies of any evidence in 
his possession that pertains to the claim not 
currently of record.   

2.  The RO should contact the National 
Personnel Records Center and attempt to obtain 
the veteran's service personnel records that 
may include documentation concerning Courts 
Martial and Article 15 non-judicial 
punishments referred to in October 1964 
service medical records.  

3.  The veteran should be scheduled for a VA 
psychiatric examination to determine the 
nature and etiology of any current psychiatric 
disability.  Any indicated tests or 
consultations should be accomplished.  The 
examiner should offer an opinion as to whether 
it is likely, unlikely or at least as likely 
as not that any present psychiatric disability 
had its onset during service.  In this regard, 
while the examiner should consider all the 
medical evidence, his/her conclusion should 
include consideration of the psychiatric 
evaluation reports prepared during the 
veteran's military service.  A rationale for 
any opinion provided should be included in the 
report.  The claims file should be provided to 
the examiner for review prior to the 
examination.  

4.  The claim should then be re-
adjudicated, and if any benefit sought on 
appeal remains denied, the veteran should 
be furnished a supplemental statement of 
the case.  After an appropriate period of 
time to respond, the case should then be 
returned to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



